Beck, J.
The headnote contains the substance of the allegations contained in the plaintiff’s petition. And while the petition may be open to special demurrer because of the vague and indefinite statement of the manner in which the injury and damage to the land in question was caused, ánd possibly on the further ground of the insufficiency of the averment of a presentation of plaintiff’s claim against the county under the requirements of § 362 of the Political Code of 1895 (Civil Code (1910), § 411), the petition as a whole was not subject to general demurrer, under the ruling made in the case of Barfield v. Macon County, 109 Ga. 386 (34 S. E. 596). That ruling decides the issue raised by the general demurrer adversely to the demurrant in the present case, and requires a reversal of the judgment of the court below.

Judgment reversed.


All the Justices concur..